OPINION OF THE COURT. ROBERTS, J. The appeal in this ease was from an order of the court refusing to set aside a sale of certain real estate by the sheriff of Quay county to satisfy an execution, and to set aside the sheriff’s deed issued in pursuance of said sale. The court refused the relief sought, and an appeal was taken. It has been made to appear to this court that both appellant and appellee have parted with all their interest in the real estate in controversy, and for that-reason the appeal will be dismissed under the authority of Mardorf v. Norment, 26 N‘. M. 221, 190 Pac. 736; and it is so ordered. ParkeR, C. J., and RayNOlds, J., concur.